DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 — Determine if the claims falls within one of the four categories, (MPEP 2106.03)?
Independent claim 1 and its associated dependent claims recite a method which falls within the statutory category of a Process. Independent Claim 11 and its associated dependent claims recite a system which falls within one or both of the statutory categories of a machine or product of manufacture. Therefore, the claims are patent eligible according to Step 1. 

Step 2A, Prong One - Do the claims recite a judicial exception? Do the claim limitation fall within any of the groupings of abstract ideas? 
In this case, the limitations of Claim 1 which recite the abstract idea include — calculating, with one or more processors, matching scores indicative of similarity between the trait vector of the reference character record and trait vectors of other character records among the plurality of character records;
which fall within the Mathematical Concepts grouping of Abstract Ideas. Calculating matching scores indicative of similarity between the trait vector of the reference character record and trait vectors of other character records among the plurality of character records is a mathematical calculation. Therefore, the limitations of claim 1 recite a judicial exception of an abstract idea in the grouping of Mathematical Concepts. 
For similar reasons, independent Claim 11 also recite the judicial exception of an abstract idea in the grouping of Mathematical Concepts. 

Step 2A, Prong Two — Do the claims recite additional elements that integrate the abstract idea into a practical application? 
In this case, the additional element recited in Claim 1 include —
selecting a responsive character record from among the plurality of character records based on the matching scores; and sending instructions to the user device to display information about a character of the responsive character record.

The additional element merely adds insignificant extra-solution activity to the judicial exception as described in MPEP 2106.05(g). The step of sending instructions to a user device to display information is insignificant post solution activity as displaying content does not add a meaningful limitation to the process of calculating matching scores. 

For similar reasons, the additional element of independent Claim 11 also does not integrate the abstract idea into a practical application.

Step 2B — Does the claim recite additional elements that amount to significantly more than the judicial exception?
The additional element recited in Claim 1 include —
selecting a responsive character record from among the plurality of character records based on the matching scores; and sending instructions to the user device to display information about a character of the responsive character record.
These additional elements are not sufficient to amount to significantly more than the judicial exception because the additional elements when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims further recite the additional elements of a "user device” “one or more processors” “sending instructions to the user device to display...”, “memory storing instructions that when executed by at least some of the processors cause operations.” The various user device, one or more processors and memory are disclosed as generic computer components performing generic computer functions which alone, do not amount to significantly more than the judicial exception. They are recited in the claims at a high level of generality and are functioning and processing instructions (i.e. obtaining data, sending data, calculating scores, receiving instructions and storing data), in a conventional manner known in the industry. The element of “sending instructions to the user device to display information” is nothing more than what is well-known, routine and conventional for user devices when displaying data. The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i.e. Receiving or transmitting data over a network, (MPEP 2106.05(d) II). The step of sending content for display is transmitting data and therefore is considered to be well-understood, routine and conventional. 
Thus, taken alone or in combination, the additional elements do not amount to significantly more than abstract idea. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the additional elements of independent Claim 1 do not amount to "significantly more" than the recited judicial exception.

For similar reasons, independent Claim 11 also do not recite additional elements which amount to significantly more than the abstract idea. Dependent Claims 2-10 and 12-20 recite the same abstract idea of independent Claims 1 and 11, respectively. The dependent claims do not recite any additional elements which when analyzed individually and as an ordered combination amount to significantly more. Using natural language processing to analyze text is a well-known, routine and conventional function. Presenting a user interface to a user is further a well-known, routine and conventional activity. Receiving data and performing searches are also well-known, routine and conventional functions. Processing received data such as performing calculations on that data are nothing more than what is routine and conventional for general purpose computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Therefore, Claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Johnson (US 2011/0154400) in view of Kelley, Michael B. “Use This Site to see Which of Your Facebook Friends is Most Similar To You.” Business Insider. <http:/Avww.businessinsider.com/five-labs-facebook-personality-app-2014-6 10> June 2014, hereinafter “Kelley.”

As per claims 1 and 11, Johnson discloses a method/system of matching media characters, the method/system comprising:
one or more processors (See [0036]);
memory storing instructions that when executed by at least some of the processors cause operations comprising (See [0036]):
obtaining a plurality of character records, each character record including a trait vector specifying traits of the respective character (See [0008], character profiles; See also [0025], traits assigned to a character; See also [0039] data stores include data about different characters);
receiving a request from a user device to match characters in the character records, the request identifying at least one reference character record (See [0024], receive request from user to take a quiz, which is a personality test with multiple questions to match the user with a celebrity or character);
selecting a responsive character record from among the plurality of character records based on the matching (See at least [0025]); and
sending instructions to the user device to display information about a character of the responsive character record (See Fig. 4 and [0033)).
Johnson does not expressly disclose calculating, with one or more processors, matching scores indicative of similarity between the trait vector of the reference character record and trait vectors of other character records among the plurality of character records.
However, Kelley, which is analogous in art to Johnson, related to an app that matches users to celebrities who are similar to them, teaches calculating, with one or more processors, matching scores indicative of similarity between the trait vector of the reference character record and trait vectors of other character records among the plurality of character records (See Page 4, “Bill Gates and you are 65% similar;” spider map shows similarities with respect to different personality traits).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included in Johnson’s method and system which matches users to celebrities/characters with similar traits as the users, the ability to calculate a matching score indicative of similarity between the trait vector of the reference character record and trait vectors of other character records among the plurality of character records, as taught by Kelley, because a matching score allows a user to quantifiably compare themselves to public figures for educational purposes.

As per claims 6 and 16, Johnson and Kelley disclose the limitations of claims 1 and 11. Furthermore, Johnson discloses sending the user a quiz to evaluate traits in the trait vectors; receiving a response to the quiz from the user; constructing a user trait vector based on the response (See [0024]; [0025)).

As per claims 7 and 17, Johnson and Kelley disclose the limitations of claims 1 and 11. Furthermore, Johnson discloses searching for character records having a trait vector similar to the trait vector of a user (See [0025)).

As per claims 8 and 18, Johnson and Kelley disclose the limitations of claims 6. Furthermore, Johnson discloses searching for other user records having a trait vector similar to the trait vector of a user (See [0031]).

As per claims 9 and 19, Johnson and Kelley disclose the limitations of claim 1 and 11.
Furthermore, Johnson discloses receiving a request to identify characters based on a binary list of traits; searching for character records having a trait vector similar to the binary list of traits (See Fig. 3A and 3B and [0032]).
As per claims 10 and 20, Johnson and Kelley disclose the limitations of claim 1 and 11. Furthermore, Johnson discloses recommending characters to the user based on a trait vector of the user (See Fig. 4; See also [0032]; [0033]).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Kelley, further in view of Zuras, Matthew “Does This Facebook Analysis Tool Really Know You?” Refinery29. <http:/Avww.refinery29.com/2014/06/69433/five-labs-facebook-analysis>. 11 June 2014, hereinafter Zuras.

As per claim 2, Johnson and Kelley disclose the limitations of claim 1. Kelley further discloses scoring traits of the character (See Kelley, page 4, Bill Gates scores for the five traits shown) and constructing a trait vector for the character with the scored traits (See Page 4, spider map of Bill Gates traits and associated scores).
Kelley generally discloses natural language processing on words from Facebook statuses (See page 5-6). Kelley does not expressly disclose obtaining text of media containing a character or analyzing the text with natural language processing to score traits of the character.
However, Zuras, which is analogous in art to Kelley, as itis a article further describing the application in Kelley, discloses obtaining text of media containing a character (See Zuras page 1, public writings and statements of famous people); and analyzing the text with natural language processing (See Zuras, page 1, analyze language of famous people’s public writings and statements).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in Kelley’s description of Five Labs Facebook Personality App, Zuras’s teaching of obtaining text of media containing a character and analyzing the text with natural language processing, as taught by Zuras, because the technical ability existed to apply Zuras’s teachings to Kelley’s teachings in the same way, and the results would have been predictable.

Claims 3, 4 and 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Kelley, further in view of Terrill et al (US 7,613,706).

As per claims 3 and 13, Johnson and Kelley disclose the limitations of claims 1 and 11. Johnson and Kelley do not expressly disclose sending a user a character comparison interface requesting the user the compare two characters according to a trait; receiving a response indicating which of the two characters exhibits the trait more strongly; and adjusting a trait score for each of the two characters based on the response.
However, Terrill, which is analogous in art to Johnson and Kelley, related to a system and method for providing a search feature in a network environment, teaches sending a user a character comparison interface requesting the user the compare two characters according to a trait (See at least Fig. 7A and associated text); receiving a response indicating which of the two characters exhibits the trait more strongly (See at least Fig. 23M and associated text); and adjusting a trait score for each of the two characters based on the response (See at least Fig. 12 and associated text, slider bar adjusts score for users).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included in Johnson’s method and system which matches users to celebrities/characters with similar traits as the users, the ability to send a user a character comparison interface requesting the user the compare two characters according to a trait; receive a response indicating which of the two characters exhibits the trait more strongly; and adjust a trait score for each of the two characters based on the response, as taught by Terrill, because the technical ability existed to apply Terrill’s teachings to Johnsons teachings in the same way, and the results would have been predictable

As per claims 4 and 14, Johnson and Kelley disclose the limitations of claims 1 and 11. While Johnson discloses obtaining a plurality of character records, each character record including a trait vector specifying traits of the respective character, as shown in the rejection of claim 1 above, as well as a plurality of characters in an item of media (See at least Fig. 4), Johnson does not disclose that this step comprises receiving a human-scored trait vector for a plurality of characters in an item of media.
However, Terrill disclose receiving human-scored trait vectors for a plurality of people (See Fig. 12 and associated text).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included in Johnson’s method and system which matches users to celebrities/characters with similar traits as the users and obtains character records of the respective characters in an item of media, the ability to receiving a human-scored trait vector for a plurality of people, as taught by Terrill, because the technical ability existed to apply Terrill’s teachings to Johnsons teachings in the same way, and the results would have been predictable.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Kelley, further in view of Wu et al (US 9,785,954).

As per claims 5 and 15, Johnson and Kelley disclose the limitations of claims 1 and 11. While Johnson discloses receiving a request to identify characters in a “What TV character are you?” quiz, and Kelley teaches calculating trait vectors for famous people and searching for famous people similar to you, neither Johnson nor Kelley disclose receiving a request to identify characters corresponding to two mash-up characters; calculating a synthetic trait vector by combining trait vectors of the two mash-up characters; and searching for character records having a trait vector similar to the synthetic trait vector.
However, Wu, related to a method for generating recommended items for a current user, teaches receiving a request to identify characters corresponding to two mash-up characters; calculating a synthetic trait vector by combining trait vectors of the two mash-up characters; and searching for character records having a trait vector similar to the synthetic trait vector (See Co. 4, lines 38-42, selecting at least one reference user (i.e. capable of selecting two reference users; Examiner is interpreting a reference user as a mas-up character); See Col. 6, lines 30-46 and 51-55, calculating a score by combining scores of two users, using an average, finding similar users)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included in Johnson’s method and system which matches users to celebrities/characters with similar traits as the users, the ability to receive a request to identify characters corresponding to two mash-up characters; calculate a synthetic trait vector by combining trait vectors of the two mash-up characters; and search for character records having a trait vector similar to the synthetic trait vector, as taught by Wu, because the technical ability existed to apply Wu’s teachings to Johnsons teachings in the same way, and the results would have been predictable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,419,820. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader in scope. 
For example,
Instant Application No. 17/672,605
U.S. Patent No. 10,419,820
1. A method of matching media characters, the method comprising: 
1. A method comprising: 

obtaining a plurality of character records, each character record including a trait vector specifying traits of the respective character; 


obtaining, with one or more processors, a plurality of character records of fictional characters appearing in media items, each character record including a trait vector specifying traits of the respective character; 
receiving a request from a user device to match characters in the character records, the request identifying at least one reference character record; 



receiving, with one or more processors, an indication from a user device that a user prefers a reference character among a set of characters in the media items, the reference character having a reference character record among the plurality of character records; matching, with one or more processors, other characters in the character records to the reference character based on at least some of the character records by; 
calculating, with one or more processors, matching scores indicative of similarity between the trait vector of the reference character record and trait vectors of other character records among the plurality of character records; 

calculating, with one or more processors, matching scores indicative of proximity in trail: vector space between the trait vector o the reference character record and trait vectors of other character records among the plurality of character records; 
selecting a responsive character record from among the plurality of character records based on the matching scores; and
and selecting, with one or more processors, responsive character records from among the plurality of character records based on the matching scores; 
sending instructions to the user device to display information about a character of the responsive character record.
sending, with one or more processors, the user device a quiz to evaluate traits in the trait vectors; receiving, with one or more processors, a response to the quiz from the user device; constructing, with one or more processors, a user trait vector based on the response to the quiz; matching, with one or more processors, another user to the user by calculating a matching score indicative of proximity in the trait vector space between the user trait vector and a trait vector of the other user based on a response of the other user to the quiz; determining, with one or more processors, a recommendation for the other user that includes at least some of the other characters or a media item including at least some of the other characters based on both; a) the at least some of the other characters being matched based on proximity in the trait vector space to the reference character the user indicated as being preferred, and b) the user being matched based on proximity in the trait vector space to the other user; and causing, with one or more processors, the recommendation to be presented on another user computing device of the other user, wherein: the trait vectors of the reference character, the other character records, the user, and the other user each have 26 dimensions or more, each dimension corresponding to one of the traits and having a value within a range, each of at least sonic dimensions having a value within the same range; calculating the matching scores for respective pairs of trait vectors to match pairs of users or pairs of characters comprises: non-linearly transforming values of each of at least some dimensions of the respective pair to increase effects on matching scores of values at ends of the range relative to effects on matching scores of values not at ends of the range, determining differences between values of respective dimensions of the respective pair of trait vectors to form 26 differences or more, at least some of the differences being affected by the non-linearly transforming of values, determining a respective distance in the trait vector space based on the 26 differences or more, and determining a respective matching score based on the respective distance in trait vector space; and obtaining the plurality of character records comprises accessing a model trained on natural language text by: obtaining text of media containing a given character, analyzing the text with natural language processing to score traits of the character by calculating n-gram counts of terms expressed by the given character; and constructing a trait vector for the given character with the scored traits.


Similarly, Claims 2-20 correspond to Claims 2-19 of the Patent. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHAR AQIL RIAZ/               Examiner, Art Unit 2424